IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   : No. 52 EM 2022
                                                 :
                      Respondent                 :
                                                 :
                                                 :
               v.                                :
                                                 :
                                                 :
 WILLIAM DOBBS,                                  :
                                                 :
                      Petitioner                 :

                                         ORDER


PER CURIAM

        AND NOW, this 5th day of December, 2022, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc, in which Attorney Matthew Francis Sullivan

admits that he negligently failed to file a timely Petition for Allowance of Appeal, is

GRANTED.

        Attorney Sullivan is DIRECTED to file a Petition for Allowance of Appeal within 15

days.